Citation Nr: 1340570	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for a urinary condition also claimed as prostatitis.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the St. Petersburg, Florida regional office (RO).

REMAND

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

The RO/AMC should take the following actions:

1.  Associate with the claims file (1) all clinical records from the VAMC in East Orange from June 1988 through 2001; (2) all clinical records from the Dallas VAMC from 2001 to 2009; and (3) from the VAMC in Bay Pines from August 2009 to the present including records from a back surgery that took place in April 2012.  If records from any of these facilities are not available, the RO/AMC must make a specific notation of the fact in the claims file.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Schedule appropriate VA medical examinations to determine whether the Veteran's claims low back disability, hypertension, IBS/gastroenteritis, and urinary condition/prostatitis are at least as likely as not (50 percent or greater likelihood) related to service.  

In rendering the requested opinions, the examiner(s) should take into account all of the pertinent records in the claims file as well as the Veteran's lay statements regarding medical history and symptoms in and since service.  The Board reminds the examiner(s) that the Veteran is competent to provide information regarding medical history and symptomatology and that, moreover, the Board finds his recitation of events and symptomatology credible.  Thus, the examiner(s) must take into account the Veteran's statements in rendering the requested opinions.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A full rationale for all opinions and conclusions should be provided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  In the event that an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and the Veteran should be afforded the appropriate time period for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


